Citation Nr: 1630605	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neck disability, including as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In February 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the Veteran's request, the record was left open for 60 days to allow for the submission of additional evidence from the Veteran.  The record was then left open for an additional 60 days at the Veteran's request.  In June 2016, the Veteran submitted a medical report along with additional argument directly to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary, specifically a VA examination with opinion must be obtained.  

The Veteran urges that his current neck disability, DDD of the cervical spine, is related to an in-service event that is also the documented in-service event that caused his service-connected DDD of the lumbar spine.  Alternatively, he urges that the neck condition was caused by or is a continuation of the disease process of the back condition.  He testified that he was severely jostled about while he sat on a board in a 5-ton truck during a convoy between Anchorage and Juneau in the wintertime.  The jarring as the truck crossed the icy roads resulted in the lower back injury, and he believes it also led to his cervical spine condition, for which he underwent anterior cervical fusion from C4-7 in September 2014.  He testified before the undersigned that health care providers have told him that the neck condition is either due to the initial injury or is otherwise related to the lower back disability.  

At the hearing, the Veteran and his representative also argued that the July 2010 VA examination addendum addressing the cervical spine was not adequate as to the current claim because the examiner did not adequately discuss the relationship, if any, between the current neck disability and the in-service incident that led to the service-connected back in jury or the back disability itself.  It was argued that the examiner's statement, that although DDD of the cervical spine could occur concurrently with DDD of the lumbar spine, any degenerative condition of the cervical spine was not caused by the degenerative changes in the lumbar spine, did not address whether the neck condition was related to the initial incident in service and did not offer any rationale for the negative opinion that was provided.  It is also noted that the examiner stated that the neck was not evaluated at the actual VA examination in May 2010.

The representative also pointed out that a June 2015 back examination for the thoracolumbar spine reflects a finding that the Veteran has guarding or muscle spasm of the thoracolumbar spine that is severe enough to result in abnormal gait and abnormal spinal contour.  He argues that this supports the Veteran's assertion that there is a relationship between the current neck condition and the lumbar spine disability.  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given that the relevant opinion evidence of record does adequately not address service-connection on a secondary basis as to the current disability, nor does it address the issue of direct service connection based on the in-service event, the Board finds that an additional medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection, to include on a secondary basis.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Parenthetically, the Board notes that while the Veteran obtained a medical opinion in June 2016, it addressed his service-connected back and not his neck condition.  As such, it finds that a VA examination and opinion is still required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo examination by a qualified examiner.  The electronic claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify and current neck disability(ies).  Then, with respect to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a neck disability was first manifest during active service or is proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include lumbar DDD.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  The AOJ should undertake any additional development deemed warranted.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




